DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 02/26/2021 has been entered.  

The declaration under 37 CFR 1.132 filed 02/26/2021 is sufficient to overcome the rejection of claims 87 - 101 based upon Cervenka et al. (from IDS; WO2007013816A1;”Cervenka”).  The declaration provides experimental data that show that the iohexol particles of Cervenka do not inherently possess the physical characteristics (particle size distribution) recited in the claims.

Response to Arguments

Applicant's submission filed 02/26/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the objections of record by correcting a typographical error.  Applicant’s submission of the declaration under 37 CFR 1.132 is sufficient to overcome the 102 rejection of record for the reasons set forth above.  Applicant’s submission of the terminal disclaimer is accepted and overcomes the double patenting rejection of record for the reasons set forth below.  Upon further consideration, new grounds of rejection are made.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  

Terminal Disclaimer

The terminal disclaimer filed on 02/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,350,311 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions

Claims 87 - 94 and 98 - 100 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 102 - 106, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 95 - 97, 101, 103, and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95 recites the limitations “the inlet temperature”, “the spray dryer”, and “the outlet temperature”.  There is insufficient antecedent basis for these limitations in the claim because “an inlet temperature”, “a spray dryer”, and “an outlet temperature” are not previously recited in the claims.  Clarification and/or amendment is required.  
Claim 96 recites the limitation “the atomizer”.  There is insufficient antecedent basis for this limitation in the claim because “an atomizer” is not previously recited in the claims.  Clarification and/or amendment is required.  
Claim 101 recites the limitations “the inlet temperature”, “the spray dryer”, “the outlet temperature”, and “said particles of iohexol”.  There is insufficient antecedent basis for these limitations in the claim because “an inlet temperature”, “a spray dryer”, “an outlet temperature”, and “particles of iohexol” are not previously recited in the claims.  Clarification and/or amendment is required.  
Claim 103 recites the limitation “step (b)”.  There is insufficient antecedent basis for this limitation in the claim because a “step (b)” is not previously recited in the claims.  Clarification 
Claim 106 recites the limitation “said contrast solution”.  There is insufficient antecedent basis for this limitation in the claim because “a contrast solution” is not previously recited in the body of the claims.  It is unclear if “said contrast solution” refers to the solution recited in the preamble, or a solution produced after the active steps of adding and agitating are performed.  Clarification and/or amendment is required.  
The dependent claim falls therewith.

Allowable Subject Matter

Claims 87 - 94, 98 - 100, 102, 104, and 105 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the primary reason for allowance is the experimental data presented in the declaration under 37 CFR 1.132 filed 02/26/2021, which show that the iohexol particles of the closest prior art Cervenka et al. (from IDS; WO2007013816A1;”Cervenka”) do not inherently possess the physical characteristics (the particular particle size distribution) recited in the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618